Citation Nr: 9905719	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-44 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to restoration of the 100 percent disability 
rating for the residuals of testicular cancer with removal of 
the right testicle.

2.  Entitlement to an increased rating for the residuals of 
testicular cancer with removal of the right testicle, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1987 to May 1990.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO proposed 
reducing and then reduced the disability rating for the 
residuals of testicular cancer from 100 to 10 percent, 
effective January 1, 1995.  In addition, in the veteran's 
substantive appeal he asserted that the residuals of the 
testicular cancer warrant a disability rating in excess of 
10 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The residuals of testicular cancer are manifested by 
removal of the right testicle and post-voiding urine leakage 
that the veteran has stated subsides after several seconds 
and does not require the use of absorbent materials.  Any 
urinary hesitancy has not required dilatations.  

3. There has been no recurrence or metastasis of his cancer.





CONCLUSION OF LAW

The criteria for restoration of the 100 percent disability 
rating and a disability rating in excess of 10 percent for 
the residuals of testicular cancer with removal of the right 
testicle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105(e), 3.321, 3.343, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Codes 7524 and 7528 (1998), Diagnostic 
Codes 7518, 7519, 7524 and 7528 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims are well grounded 
within the meaning of the statutes and judicial construction 
and that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the appeal.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The relevant evidence consists 
of private and VA treatment records, the reports of VA 
examinations in July 1992 and July 1997, and the veteran's 
statements and testimony.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's appeal and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

I.  Factual Background

VA treatment records show that in March 1991 the veteran 
reported a growth in his right testicle, for which he 
underwent a radical orchidectomy in April 1991.  Pathology 
studies of the right testicular mass revealed embryonal 
carcinoma.  Following the orchidectomy diagnostic testing 
showed elevated chemical markers, and three cycles of 
chemotherapy were provided, the last in June 1991.  A 
computerized tomography (CT) scan of the abdomen in July 1991 
revealed what was thought to be a residual mass in the 
retroperitoneum.  Subsequent testing resulted in the 
conclusion that the mass represented two lymph nodes that 
were within normal limits.  

The treatment records also show that following the first 
chemotherapy cycle in May 1991, all of the clinical findings 
pertaining to testicular cancer were negative and the veteran 
was reported to be doing well.  Although not employed, he was 
shown to be going to college on a full-time basis without any 
difficulty.

In a March 1992 rating decision the RO granted service 
connection for status post removal of the right testicle with 
retroperitoneal adenopathy, and assigned a 100 percent 
disability rating for the disorder under Diagnostic Code 7528 
for malignant growths of the genitourinary system.

Following the assignment of the 100 percent disability 
rating, the veteran was scheduled for a routine examination 
in order to assess the residuals of the disease.  The report 
of the July 1992 examination shows that he reported feeling 
well, and that his disorder was shown to be stable and 
inactive since August 1991.  The physical examination, 
clinical findings, and laboratory findings were all shown to 
be normal.  

Based on the results of the July 1992 examination, in June 
1993 the RO proposed reducing the disability rating for the 
residuals of the testicular cancer from 100 to 10 percent.

In August 1993 the veteran asserted that his disability 
rating should not be reduced because he continued to receive 
medical treatment for the disorder and his right testicle 
continued to be missing.  During an April 1994 hearing he 
testified that, following the testicular surgery in April 
1991, he had problems with controlling his urination, in that 
he had difficulty starting a stream, and that after stopping 
urination he continued to dribble.  He denied using any pads 
or appliances for the problem.  He stated that he underwent 
check-ups for recurrence of the cancer every three months, 
and that an abnormality had shown up on a CT scan shortly 
after the surgery, that continued to be monitored.  

VA treatment records indicate that, in conjunction with 
routine examinations in November 1993, May 1994, September 
1994, April 1995, and September 1995, the veteran reported 
some dribbling after urination but no other problems.  
Physical examinations and laboratory findings revealed no 
evidence of recurrence of the cancer, or any other residuals 
of the cancer surgery or chemotherapy, with the exception of 
the removed testicle, and he was noted to be doing well.  A 
CT scan of the abdomen and pelvis in April 1993 was reported 
to reveal no abnormalities, and a CT scan in June 1994 showed 
no evidence of recurrent lymphadenopathy or metastatic 
disease.

In April 1994, the veteran appeared at an RO hearing.  He 
testified, in part, that although he could voluntarily stop 
urinating, he would then dribble urine, which he dealt with 
by just standing there for a few seconds.  He also indicated 
that sometimes he had the urge to urinate but that the stream 
would not start for 5 or 10 seconds or more.  The veteran 
indicated that both problems had begun after his cancer 
surgery.  Transcript.

A February 1997 private medical report shows that examination 
and laboratory studies revealed no relevant abnormalities.  
In a June 1997 medical report the veteran's private urologist 
stated that following the three cycles of chemotherapy in 
1991, regular check-ups, serum markers, chest X-rays, and CT 
scans provided no evidence of recurrence of the disease in 
the previous five years.

In conjunction with a July 1997 VA examination the veteran 
reported that since the chemotherapy in 1991 his quality of 
life and functional capabilities had been very good, with no 
recurrent masses, bone pain, pulmonary problems, neurologic 
problems, headaches, or complaints arising from the 
chemotherapy.  He stated that he was working full time, and 
that he had no absences due to medical problems.  

The veteran also reported having occasional urinary 
incontinence, which he described as occurring once or twice a 
week.  He denied any difficulty initiating a stream, post-
void problems, frequency, urgency, or dysuria.  He also 
denied any problems with obstruction of the urinary tract and 
having to use any devices for incontinence, such as diapers.  
The examiner stated that there was no evidence of chronic, 
continual urine leakage, but that the veteran had problems 
after urinating.  Physical examination revealed no relevant 
abnormalities, with the exception of a nontender inguinal 
scar and the removal of the right testicle with a prosthesis 
in place.  As the result of the examination and review of the 
available medical records, the examiner determined that the 
veteran was clinically in complete remission, with the 
residual symptoms of post-void urinary incontinence secondary 
to the orchidectomy.

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The Board notes that subsequent to the initiation of the 
veteran's appeal, the regulations pertaining to the 
evaluation of genitourinary disorders were revised.  Schedule 
for Rating Disabilities of the Genitourinary System, 59 Fed. 
Reg. 2527, 59 Fed. Reg. 14567, and 59 Fed. Reg. 46339 (1994) 
(codified at 38 C.F.R. Part 4).  Because the regulations were 
changed during the pendency of his appeal, the veteran is 
entitled to the application of the version of the regulations 
that is most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Prior to the change in the regulations, Diagnostic Code 7524, 
removal of the testicles, provided a 10 percent rating for 
the removal of one testicle, and a 30 percent rating for the 
removal of both testicles.  In addition, Diagnostic Code 7528 
for malignant growths of the genitourinary system provided a 
100 percent rating that was to be continued for one year 
following the cessation of surgical, 
X-ray, antineoplastic chemotherapy, or other therapeutic 
procedure.  At the end of the one-year period, if there was 
no local recurrence or metastases, the rating was to be based 
on the residuals of the disease, with the application of a 
minimum 10 percent rating.  38 C.F.R. § 4.115a (1993).  Under 
the pre-1994 rating criteria, Diagnostic Code 7519, fistula 
of the urethra, provided a 20 percent rating when such was 
mild, with slight intermittent leakage. That was the minimum 
rating under that code.  Diagnostic Code 7518 provided a zero 
percent rating for slight to moderate, healed urethral 
stricture requiring occasional dilatations.  A 10 percent 
rating required dilatations every two to three months and a 
30 percent rating required frequent dilatations, with 
cystitis.  38 C.F.R. § 4.115 (1993).

Following the changes in the regulations, Diagnostic Code 
7524 now provides a 30 percent rating for the removal of both 
testicles and a zero percent rating for the removal of one 
testicle.  In accordance with Diagnostic Code 7528, malignant 
neoplasms of the genitourinary system are rated as 
100 percent disabling for six months following the cessation 
of treatment, at which time a mandatory VA examination must 
be conducted.  If there has been no local recurrence or 
metastasis, the disability is to be rated on residuals, 
including voiding dysfunction or renal dysfunction, whichever 
is pre-dominant.  38 C.F.R. § 4.115b (1998).

Voiding dysfunction is to be evaluated as urine leakage, 
frequency, or obstructed voiding.  A minimum 20 percent 
rating applies for urine leakage, if the disorder requires 
the wearing of absorbent material that must be changed less 
than two times per day.  For urinary frequency, a 10 percent 
rating applies for a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  The 
regulation provides a 20 percent rating if the daytime 
voiding interval is between one and two hours, or awakening 
to void three to four times per night.  For obstructed 
voiding, a noncompensable rating applies if the disorder is 
manifested by obstructive symptomatology with or without 
stricture disease requiring dilatation once or twice a year.  
A 10 percent rating is provided if the disorder is manifested 
by stricture disease requiring periodic dilatation every two 
or three months.  A 30 percent rating applies for urinary 
retention requiring catheterization, or marked obstructive 
symptomatology.  38 C.F.R. § 4.115a (1998).

A total disability rating that is not based on 
hospitalization, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
the disorder.  Examination reports showing material 
improvement must be evaluated in conjunction with all of the 
facts of the record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, or whether the 
symptoms have been brought under control by prolonged rest, 
or following a regimen which precludes work.  38 C.F.R. 
§ 3.343.

The determination of whether an increased rating or 
restoration of a disability rating is warranted is to be 
based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Analysis

The Board notes as an initial matter that the procedural 
requirements of 38 C.F.R. § 3.105(e) have been met in terms 
of the reduction of a disability rating.  Schafrath, 1 Vet. 
App. at 589.

The medical evidence shows that the veteran's cancer has not 
recurred or metastasized since the cessation of chemotherapy 
in 1991, and the disorder should, therefore, be evaluated 
based on the residual disability.  The residuals of the 
disease are currently manifested by the removal of the right 
testicle and post-void urine leakage that does not require 
the use of absorbent materials.  Although the veteran 
testified in 1994 that he also would have to wait a few 
seconds for his urinary stream to start, he did not report 
that complaint at the July 1997 VA examination.

According to the regulations in effect prior to February 17, 
1994, malignant neoplasms of the genitourinary system were 
rated 100 percent disabling for one year following the 
cessation of treatment, at which time the rating was based on 
the residuals of the disease, with the application of a 
minimum 10 percent rating if there was no recurrence.  A 
rating in excess of 10 percent for testicular removal 
required that both testicles be removed.  Since the veteran 
has a 10 percent rating for the removal of his testicle, 
which is a residual of the cancer, that 10 percent rating 
satisfies the requirement that a minimum 10 percent be 
assigned.  The veteran's claimed residuals of post-void 
leakage and delayed urinary stream, which have been 
considered under the diagnostic codes that address those 
symptoms, did not meet the old criteria for compensable 
ratings.  Any problem in starting his stream did not require 
dilatations and his post-void leakage according to his 
testimony required only that he wait a few seconds for it to 
cease.  As the leakage has immediately followed voiding, it 
is not unexpected or otherwise disabling.  Accordingly, the 
Board finds that the requirements for a compensable rating 
under the criteria in effect prior to February 17, 1994 were 
not met, except for the currently assigned 10 percent rating 
for loss of a testicle.  Although the treatment for cancer 
ended in June 1991, the 100 percent rating remained in effect 
from March 1991 through December 1994.  Based on the old 
regulation, therefore, the criteria for a disability rating 
in excess of 10 percent are not met.  38 C.F.R. § 4.115a, 
Diagnostic Codes 7524 and 7528.

Pursuant to the revised regulations, the loss of one testicle 
is rated as zero percent disabling.  The 100 percent rating 
for a malignant neoplasm remains in effect for six months 
following the cessation of treatment, at which time the 
disorder is rated based on the residuals, with no applicable 
minimum rating.  In accordance with 38 C.F.R. § 4.115a, a 
minimum 20 percent rating applies if the urine leakage 
requires the use of absorbent materials.  Because the 
veteran's post-void urine leakage does not require the use of 
absorbent materials, the criteria for a disability rating in 
excess of 10 percent based on the revised criteria are not 
met.  A 30 percent rating is warranted for obstructed voiding 
when intermittent or continuous catheterization is required 
and a 10 percent rating is provided if the obstructed

voiding requires dilatation every two or three 
months.38 C.F.R. §§ 4.31, 4.115a, 4.115b, Diagnostic Codes 
7524 and 7528 (1998).  The necessity for treatment, including 
by dilatation or catheterization, clearly is not shown in 
this case.

A rating in excess of 10 percent could apply if the case 
presented an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1).  Although the veteran receives regular medical 
check-ups for recurrence of the disease, the evidence does 
not show that the residuals of testicular cancer have 
resulted in frequent, indeed any, hospitalizations.  In 
addition, the evidence does not show that the residuals have 
caused marked interference with employment.  In short, there 
has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no question regarding which of two evaluations would 
more properly classify the severity of the residuals of the 
testicular cancer.  38 C.F.R. § 4.7.  The Board finds that 
the evidence demonstrates material improvement in the 
veteran's disability, in that the service-connected 
testicular cancer is in complete remission.  In addition, the 
evidence shows that the improvement has been attained under 
the ordinary conditions of life, including full-time 
employment.  38 C.F.R. § 3.343(a).  For these reasons the 
Board has determined that the preponderance of the evidence 
supports the reduction of the disability rating for the 
residuals of testicular cancer with removal of the right 
testicle from 100 to 10 percent, and that the preponderance 
of the evidence is against the claim for an increased rating.  
See Kitchens v. Brown, 7 Vet. App. 320 (1995).





ORDER

The appeal for restoration of the 100 percent disability 
rating and the claim of entitlement to a disability rating in 
excess of 10 percent for the residuals of testicular cancer 
with removal of the right testicle are denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

